Citation Nr: 1820140	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and observer, D.H.




ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2017 Board video conference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that during the June 2017 Board hearing, the Veteran reasonably raised the issue of entitlement to TDIU.  This issue, which is part and parcel of the increased rating claim on appeal, has been listed as a separate issue on the title page for procedural purposes only.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of TDIU is part and parcel to a higher evaluation claim when the Veteran or the record reasonably raises the question of unemployability due to the disability for which the higher evaluation is sought).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided a VA examination for his bilateral hearing loss in October 2012.  During the June 2017 Board hearing, the Veteran specifically indicated his hearing had since worsened in severity.  The Veteran also submitted April 2017 and June 2017 audiological evaluations, in which the June 2017 evaluations showed worsening hearing loss.  The Board notes, however, that the April 2017 evaluation did not provide speech discrimination results and the June 2017 evaluation failed to specifically indicate whether the proper Maryland CNC testing was used during speech discrimination testing.  The Board also notes only the right ear was tested in June 2017 during speech discrimination testing.  The Board acknowledges the representative's claim during the June 2017 Board hearing that the June 2017 private evaluator likely used Maryland CNC testing.  Nevertheless, neither the representative nor the Veteran can confirm such testing.  Moreover, considering the left ear was not tested on speech discrimination testing as well as the Veteran's reports of additional functional and occupational limitations caused by his bilateral hearing loss that were not adequately addressed by the October 2012 VA examiner, a remand for VA examination is warranted.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the evidence and reports of worsening symptoms since the last examination, a new examination is needed to determine the current severity of the service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the issue of TDIU, as noted above, this claim is part and parcel with the current remanded issue of initial increased rating for bilateral hearing loss.  As such, the Board finds that the claim for TDIU is inextricably intertwined with the pending claim for increased rating for bilateral hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of the Veteran's claim of entitlement to an increased rating will potentially affect his TDIU claim, adjudication of the Veteran's TDIU claim is deferred until the increased rating claim has been decided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the author of the June 2017 audiometric testing of the Veteran, and request that the author clarify the speech discrimination protocol used for that evaluation.

2.  Schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.  

The examiner should also discuss, if possible, what impact and functional effects the Veteran's service-connected bilateral hearing loss has on his employability, particularly considering his work and education history.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




